Cite as 2022 Ark. App. 398
                      ARKANSAS COURT OF APPEALS
                                          DIVISION III
                                          No.   CV-21-302
                                                    Opinion Delivered   October 5, 2022
 FIRST ARKANSAS BAIL BONDS, INC.
                                             APPEAL FROM THE PULASKI COUNTY
                                   APPELLANT CIRCUIT COURT,
                                             SEVENTH DIVISION
 V.                                          [NO. 60CR-18-670]

 STATE OF ARKANSAS                                  HONORABLE BARRY A. SIMS, JUDGE

                                       APPELLEE AFFIRMED



                               WAYMOND M. BROWN, Judge

       Appellant First Arkansas Bail Bonds, Inc., appeals from the April 5, 2021 bond-forfeiture

judgment of the Pulaski County Circuit Court. On appeal, appellant argues that the circuit court

erred in granting the $15,000 bond-forfeiture judgment against it because appellant did not receive

notice of a bond hearing. We affirm.

       Appellant wrote three surety bonds for David Martinez. On December 15, 2017, appellant

wrote a surety bond for Martinez in case No. 60CR-17-4386 in the amount of $25,000. On February

26, 2018, appellant wrote a surety bond for Martinez in case No. 60CR-18-670 in the amount of

$15,000. On March 7, 2018, appellant wrote yet another surety bond for Martinez in case No.

60CR-18-830 in the amount of $4,000. Subsequently, Martinez failed to appear for a May 14

omnibus hearing.

       The instant appeal concerns the bond-forfeiture proceedings as related to case number 60CR-

18-670. The facts, issues raised on appeal, and arguments are identical to those presented in First
Arkansas Bail Bonds, Inc. v. State, 2022 Ark. App. 397, ___ S.W.3d ___, which we also hand down

today. Therefore, we deem it unnecessary to restate them here, and we adopt and incorporate herein

by reference the reasoning set forth in the aforementioned companion case. Accordingly, we affirm

the $15,000 bond-forfeiture judgment entered against appellant.

       Affirmed.

       VAUGHT and MURPHY, JJ., agree.

       Wankum Law Firm, by: J. Jeff Wankum, for appellant.

       Leslie Rutledge, Att’y Gen., by: Christopher R. Warthen, Ass’t Att’y Gen., for appellee.




                                                  2